 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JOHN MARTIN,                                          Case No. 1:16-cv-00990-DAD-SAB

12                   Plaintiff,                            ORDER RE NOTICE OF SETTLEMENT
                                                           AND DEADLINE TO FILE MOTION FOR
13           v.                                            PRELIMINARY APPROVAL OF CLASS
                                                           SETTLEMENT
14   SYSCO CORPORATION, et al.,
                                                           (ECF No. 59)
15                   Defendants.
                                                           FORTY-FIVE DAY DEADLINE
16

17          On April 8, 2019, the parties filed a notice of settlement and request forty-five (45) days

18 to file a motion for preliminary approval of class settlement. (ECF No. 59)

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.      All pending motions, deadlines, and dates in this action are VACATED; and

21          2.      The parties shall file a motion for preliminary approval of class settlement within

22                  forty-five (45) days of the date of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        April 9, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
